COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 RISE ABOVE STEEL COMPANY, LLC.,                  §               No. 08-21-00127-CV

                               Appellant,         §                 Appeal from the

 v.                                               §               109th District Court

 LIBERTY         MUTUAL          INSURANCE §                   of Winkler County, Texas
 COMPANY,
                                                  §                (TC# DC18-17466)
                               Appellee.
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings in accordance with this Court’s opinion. We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice


Before Rodriguez, C.J., Palafox, J, and Ferguson, Judge
Ferguson, Judge (Sitting by Assignment)